  Case 16-20035       Doc 48     Filed 11/15/19 Entered 11/15/19 15:18:04             Desc Main
                                   Document     Page 1 of 1


                          UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MAINE


 In re:
                                                        Chapter 11
 BEVERLY ANN LAVIGNE,                                   Case No. 16-20035

                Debtor.


                     ORDER DENYING MOTION TO EXTEND TIME

       Beverly Lavigne filed a “Motion for Time Extension” on November 14, 2019, which
appears on the docket at Docket Entry (“D.E.”) 47. It is difficult to discern the specific relief Ms.
Lavigne seeks. She claims she needs “additional time to Reply to (2 motions) Motion Denying to
Reopen Case, and Motion Denying to Proceed in Forma Pauperis.” The Court construes this as a
request for additional time to file a notice of appeal with respect to two orders entered on October
30, 2019: (1) Order Denying Motion to Reopen Case (D.E. 40); and (2) Order Denying Motion to
Proceed In Forma Pauperis (D.E. 41) (collectively, the “Orders”).

       A notice of appeal must be filed within 14 days after entry of the judgment, order or decree
being appealed. Fed. R. Bankr. P. 8002(a)(1). That deadline may be extended upon motion filed
within the 14-day period, or within 21 days after expiration of that period if a party shows
excusable neglect. Fed. R. Bankr. P. 8002(d)(1)(A) and (B).

       The deadline for filing a notice of appeal with respect to the Orders expired on November
13, 2019 and, therefore, Ms. Lavigne’s November 14, 2019 motion is untimely under Fed. R.
Bankr. P. 8002(d)(1)(A). Aside from a vague reference to “medical concerns,” Ms. Lavigne does
not set forth circumstances sufficient to establish excusable neglect under Fed. R. Bankr. P.
8002(d)(1)(B) and, therefore, this motion is hereby denied as untimely.

Dated: November 15, 2019                              /s/ Peter G. Cary
                                                      Judge Peter G. Cary
                                                      United States Bankruptcy Court
